EXHIBIT 10.2




PROSPECTIVE MEMBER LIST PURCHASE AGREEMENT




THIS PROSPECTIVE MEMBER LIST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of October 10, 2012, by and between Triton Distribution Systems,
Inc., a Colorado corporation (“Seller”), and Privileged World Travel Club, Inc.,
a Delaware corporation (“Buyer”).  Each of the Seller and the Buyer may be
referred to herein as a “Party” and collectively as the “Parties.”




RECITALS




A.

In anticipation of the commencement of Buyer’s business operations, Seller has
acquired a list consisting of approximately 9 Million names and contact
information (the “List”) for potential or prospective members of the Buyer’s
Privileged Travel Club (the “Club”).




B.

Buyer desires to purchase the List from the Seller, and Seller desires to sell
and convey to the Buyer the List, all in the manner and subject to the terms and
conditions set forth herein.







C.

The Buyer has prior to the execution of this Agreement acquired promissory notes
issued by the Seller (the “Notes”), in exchange for which the Buyer has agreed
to issue shares of its restricted common stock to the holders of the Notes.




D.

The Parties have previously entered into verbal discussions relating to the sale
of the List by the Seller to the Buyer, the purchase price for the List, and the
exchange or cancellation of the Notes for the List.







E.

The purpose of this Agreement is to formalize and memorialize the agreement
between the Buyer and the Seller relating to the sale and purchase of the List
and the exchange or cancellation of the Notes.




            NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:




ARTICLE 1
PURCHASE AND SALE TRANSACTION




1.1

Purchase and Sale of List.  On the terms and subject to the conditions set forth
in this Agreement, Buyer shall purchase from Seller, and Seller shall sell,
convey, assign, transfer and deliver to Buyer the List.




1.2

Purchase Price.  The agreed upon purchase price for the List shall be Five
Million, Five Hundred Ninety-five Thousand Dollars ($5,595,000) (the “Purchase
Price”).




1.3

Payment Terms.  As noted in the Recitals, prior to the execution of this
Agreement, the Buyer has acquired certain Notes in an aggregate amount of Five
Million, Five Hundred Ninety-five Thousand Dollars ($5,595,000), in exchange for
which the Buyer has issued shares of its restricted common stock to the holders
of such Notes.  By signing below, the Buyer agrees to cancel and return to the
Seller the Notes, in full payment and satisfaction of the Purchase Price.  By
signing below, the Seller agrees to accept the cancellation and return of the
Notes as full payment and satisfaction of the Purchase Price.




1.4

Ownership of List.  By signing below, the Seller represents and warrants that
Seller has good and marketable title to the List, free and clear of all liens or
encumbrances of any kind or nature.  By signing below, Seller further
represents, warrants, and agrees that this Agreement will effectively vest in
Buyer good, valid and marketable title to, and ownership of, the List free and
clear of all liens or encumbrances of any kind or nature.




ARTICLE 2
MISCELLANEOUS




2.1.

No Third-Party Beneficiaries.  Unless expressly stated herein to the contrary,
no other third-party beneficiary shall have any legal or equitable right, remedy
or claim under or with respect to any provision of this Agreement.




2.2.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the purchase of the List and supersedes any prior
understandings, agreements or representations by or between the parties, written
or oral, that may have related in any way to such subject matter.





1




--------------------------------------------------------------------------------



2.3.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of California without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of California.  Buyer and
Seller agree that any lawsuit or proceeding brought by Seller against Buyer or
by Buyer against Seller must be filed in the courts of San Francisco County,
State of California.  Buyer and Seller agree to the exclusive jurisdiction of
the Courts of California for such lawsuits and proceedings and that venue is
proper in the Courts set forth in this Section.




2.4.

Expenses.  Except as otherwise specifically provided herein, each of the parties
shall pay all costs and expenses incurred or to be incurred by it in negotiating
and preparing this Agreement and in closing and carrying out the transactions
contemplated by this Agreement.







[SIGNATURE PAGE FOLLOWS.]








2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Prospective Member List
Purchase Agreement as of the date first above written.







SELLER

BUYER




Triton Distribution Systems, Inc.

Privileged World Travel Club, Inc.




By:  /s/ Gregory Lykiardopoulos                                   

By: /s/ Gregory Lykiardopoulos                                   




Name:   Gregory Lykiardopoulos                                 

Name: Gregory Lykiardopoulos                                    

Its:  Chairman and Chief Executive Officer                 

Its:  President, CEO, Chairman of the Board                








3


